Case 1:15-cv-00633-FPG Document 60 Filed 03/26/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 __________________________________________

 WILLIAM J. WAGNER,                                  :

                                      Plaintiff,     : 1:15-cv-00633-FPG

    v.                                               : NOTICE OF APPEAL

 CHIARI & ILECKI,                                    :

                               Defendant.  :
 ___________________________________________


         Notice is hereby given that William J. Wagner, plaintiff in the above named case,

 hereby appeals to the United States Court of Appeals for the Second Circuit from the

 Decision and Order of this Court entered the 7th day of March, 2019 (ECF# 55), and the

 Judgment of this Court entered the 8th day of March, 2019 (ECF# 57), both of which granted

 Defendant’s Motion for Summary Judgment, and denied Plaintiff’s Motion for Summary

 Judgment.



 Dated: March 26, 2019

                                              s/Kenneth R. Hiller_______
                                              Kenneth R. Hiller, Esq.
                                              Law Offices of Kenneth Hiller PLLC
                                              Attorneys for Plaintiff William J. Wagner
                                              6000 North Bailey Avenue, Suite 1A
                                              Amherst, New York 14226
                                              (716)564-3288
                                              Email: khiller@kennethhiller.com
